DETAILED ACTION

Misc.
Examiner attempted to contact Applicant’s representative Joseph Rhoa (Reg. No.: 37,515) via telephone to expedite examination.  Examiner left an initial voice mail on Friday September 3rd and followed up with additional voice mails on Tuesday September 7th and Thursday September 9th.  No return call was received as of September 11th and Examiner decided to proceed with examination due to internal deadlines.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

claim 31, wherein the spacer comprises a housing" (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  Claim 40 depends on claim 31 which is itself dependent on claim 30 which is itself dependent on claim 29.  There is no prior recitation of “a spacer” in any of claims 29, 30 or 31.  
Examiner further notes parent claim 29 also recites “a housing” and it is unclear if these are the same housings or two different housings.
Examiner notes the possibility Applicant intended to claim dependency from claim 36 which recites a spacer and has no prior recitation of a housing.  

Claim 41 recites “the mobile electronic device of claim 31, wherein an optical filter is provided between at least the front panel and the biometric sensor, and wherein the optical filter is directly adjacent at least part of the unoccupied space” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  Claim 41 depends on claim 31 which is itself dependent on claim 30 which is itself dependent on claim 29.  There is no prior recitation of “an occupied” in any of claims 29, 30 or 31.
Examiner further notes parent claim 31 also recites “an optical filter” and it is unclear if these are the same optical filter or two different optical filters.
  Examiner notes the possibility Applicant intended to claim dependency from claim 36 which recites an unoccupied and has no prior recitation of an optical filter.  



Allowable Subject Matter
Claims 18-39 and 42 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of record teaches a mobile device including an optical sensor (see at least Fig. 6 of Cai USPN 2018/0365472).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “mobile electronic device comprising: a display panel comprising a front panel layer including a plurality of pixels and a plurality of rear panel layers including, a metal sheet layer having an opening formed therein, and at least one additional layer having an opening formed therein; a biometric sensor disposed with respect to the display panel such that a portion of the biometric sensor overlaps at least part of at least one of the plurality of rear panel layers as viewed from a direction normal to a lateral side of the mobile electronic device; a first printed circuit board electrically coupled to the biometric sensor; and a metallic layer attached to a rear surface of the first printed circuit board; wherein the mobile electronic device is configured to emit light using a portion of the plurality of pixels which is to be reflected by a finger placed over a front surface of the mobile electronic device, wherein the reflected light is to be transmitted to the biometric sensor through at least a portion of the front panel layer, and through at least portions of the openings in the rear panel layers; wherein an air gap is provided at least between the front panel layer and an upper claim 18 – emphasis added);
“a mobile electronic device comprising: a display panel comprising a plurality of layers including a front panel layer including a plurality of pixels, a metal sheet layer having a first opening formed therein, at least one additional layer disposed at a rear side of the metal sheet layer, the at least one additional layer having a second opening formed therein; a biometric sensor; a battery behind the biometric sensor, wherein the biometric sensor at least partially overlaps the battery as viewed from above; a housing configured to support the biometric sensor between at least the display panel and the battery such that at least a portion of the biometric sensor overlaps the second opening as viewed from above; a first printed circuit board electrically coupled to the biometric sensor; and a metal inclusive layer attached to a rear surface of the first printed circuit board, wherein the mobile electronic device is configured to emit light using a portion of the plurality of pixels which is to be reflected by a finger placed over a front surface of the mobile electronic device, the reflected light is to be transmitted to the biometric sensor through at least the front panel layer, the first opening in the metal sheet layer, and the second opening in the at least one additional layer” (claim 29 – emphasis added);
“a mobile electronic device comprising: a front panel including a plurality of pixels and a metal sheet layer including a first opening formed therein; a biometric sensor disposed below at least the front panel; a spacer disposed behind a rear surface of the front panel, the spacer including a second opening formed therein such that an unoccupied space is provided between at least an upper surface of the biometric sensor and the rear surface of the front panel; a first printed circuit board disposed below the spacer and electrically coupled with the biometric sensor via a conductive wire; a metal inclusive layer attached to a rear surface of the first printed circuit board via an adhesive member such that the biometric sensor at least partially overlaps the metal inclusive layer when viewed from above and/or behind; a protective material disposed in at least one portion of a space formed by at least one of the spacer, the biometric sensor, and the first printed circuit board, the protective material at least partially covering at least part of the conductive wire as viewed from above; and a battery disposed below the biometric sensor such that the biometric sensor at least partially overlaps the battery as viewed from above; and wherein the mobile electronic device is configured such that a light emitted by a portion of the plurality of pixels is to be reflected by a finger over the front surface of the mobile electronic device and is to be transmitted to the image sensor via at least the front panel, the first opening of the metal sheet layer, and the second opening of the spacer” (claim 36 – emphasis added); and 
“a mobile electronic device comprising: a display panel including a front panel layer including a plurality of pixels and a metal inclusive layer including a first opening formed therein; a biometric sensor disposed below the front panel layer; a structure, including at least one layer, disposed below the front panel layer, at least for maintaining an unoccupied space between the biometric sensor and the rear surface of the front panel layer, wherein the structure includes a second opening that at least partially overlaps with the first opening and wherein the structure surrounds the biometric sensor when viewed in a direction facing a front surface of the mobile electronic device; a first printed circuit board disposed below the structure and light emitted by a portion of the plurality of pixels is to be reflected by a finger over the front surface of the mobile electronic device and is to be transmitted to the biometric sensor via at least the front panel layer and the first opening defined in the metal inclusive layer” (claim 42 – emphasis added).

Claims 19-28, 30-35 and 37-39 are dependent on claims 18, 29 and 36 and allowable for substantially the same reasons, discussed above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Cai (USPN 2018/0365472) teaches an optical sensor;
Camp et al. (USPN 2018/0081483), Park (USPN 2008/0290352), Langhanoja et al. (USPN 2018/0323083) teaches a metallic layer attached to a circuit board; and
Kirisken et al. (USPN 2020/0333938) teaches a battery under the screen and sensor of a mobile device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623